967 F.2d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Nick FURFARO, Defendant-Appellant.
No. 92-30012.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 3, 1992.Decided June 5, 1992.

Before EUGENE A. WRIGHT, CANBY and WIGGINS, Circuit Judges.


1
MEMORANDUM*


2
Nick Furfaro appeals the condition of his probation that forbids his continued employment in the topless nightclub industry.   Furfaro argues that this condition impermissibly restricts his fundamental right to earn a living.


3
The sentencing judge has broad discretion to set probation conditions, including restricting fundamental rights.   United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991).   A probation condition is valid if it is designed primarily to meet the ends of rehabilitation and to protect the public.   Id.  It must also be reasonably related to those ends.   Id.


4
The sentencing judge's conclusion that Furfaro was more likely to relapse into crime if he returned to his prior employment was proper.   In Bolinger, we held that probation conditions "may seek to prevent reversion into a former crime-inducing lifestyle by barring contact with old haunts and associates, even though the activities may be legal."   Id.


5
It was Furfaro's employment and association with the Colacurcio organization that led to his conviction for aiding and abetting the theft of government property.   The probation officer recommended that the court forbid Furfaro from holding or seeking employment in the topless nightclub industry.   The district court properly exercised its discretion when it approved the officer's recommendation.


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3